Van Hoesen J.
You must show that at the time of the trial the complainant was in court with his witnesses, or that he was only notified to be present, but purposely remained away.
A general certificate, giving no facts, but merely expressing a conclusion that the public lost no rights, has never been considered by this court sufficient to warrant our discharging the judgment.
When all the facts are laid before us, so that we can see that the accused did not escape conviction through the absence of prosecutor and witnesses, we are in position to cancel the judgment, but not before.
Leave given to renew the application on new papers.
Daly, J.
Certified copies of the recognizance and of the order forfeiting it, must also be submitted.